UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6835


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THOMAS LAGENE FRANKLIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:06-cr-00007-RJC-1; 3:16-cv-
00185-RJC)


Submitted: December 20, 2018                                 Decided: February 15, 2019


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Lagene Franklin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Lagene Franklin seeks to appeal the district court’s order dismissing with

prejudice Franklin’s authorized, successive 28 U.S.C. § 2255 (2012) motion in which

Franklin asserted a Johnson 1 challenge to his 180-month armed career criminal sentence.

The district court concluded that the Johnson claim was procedurally defaulted and that

Franklin did not establish actual prejudice to excuse the default. 2 Franklin, who now

proceeds pro se, timely noted an appeal.

       The district court’s order is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the




       1
           Johnson v. United States, 135 S. Ct. 2551 (2015).
       2
         “Where a defendant has procedurally defaulted a claim by failing to raise it on
direct review, the claim may be raised in habeas only if the defendant can first
demonstrate either ‘cause’ and actual ‘prejudice,’ or that he is ‘actually innocent.’”
Bousley v. United States, 523 U.S. 614, 622 (1998) (citations omitted). Here, the district
court concluded that Franklin established “cause.”


                                              2
motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Franklin has not

made the requisite showing. Specifically, Franklin’s failure to contest in his informal

brief the district court’s dispositive procedural rationale forecloses any challenge to that

ruling. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”).     Accordingly, we deny a certificate of

appealability and dismiss this appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             3